Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Steven Bauman on March 16, 2021.

The application has been amended as follows: 

Claim 13: insert period after the recitation “25 mm”.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1, 3, 5-13 are allowed.

The closest prior art to independent claim 1 is Parsons et al. (US 5,851,663), Bernard (US 5,164,444), and Polozek (US 2003/0035963 A1).

Parsons discloses a pressure sensitive adhesive (PSA) composition containing non-halogen intumescent flame retardant (NHIFR) in combination with a halogenated flame retardant such as decabromodiphenyl oxide (DBDPO) (at least one brominated organic compound) (column 1, lines 5-10, column 2, lines 50-55, and column 3, lines 15-20).   Moreover, as NHIFR, Parsons discloses a combination of ammonium polyphosphnate and melamine cyanurate (column 2, line 65 to column 3, line 1, claim 5, and claim 6).  Further, the PSA of Parsons include acrylic adhesive (column 4, lines 35-40).

As to claim 1, the difference between the claimed invention and the prior art of Parsons is that Parsons does not teach or suggest 50 wt% to 75 wt% of acrylic emulsion based on the total weight of the PSA composition, 0.5 wt% to 2.5 wt% of melamine cyanurate, 4 wt% to 9 wt% of ammonium polyphosphate, and the total amount of non-halogenated flame retardant and halogenated flame retardant is less than 30 wt% based on the total weight of the PSA composition as claimed.  Moreover, 

Bernard discloses inherently tacky acrylic emulsion adhesive polymers having excellent adhesion to a wide variety of surfaces ranging from polar, relatively high energy surfaces such as stainless steel to nonpolar, relatively low energy surfaces such as corrugated board.  Furthermore, the acrylic emulsion adhesive of Bernard has excellent adhesion and cohesion at low temperature.  Moreover, the acrylic emulsion of Bernard serves to replace many solvent based adhesive on an ecologically safe basis as well as many emulsion based adhesives, thus serving a variety of markets (column 2, lines 10-30).

Bernard does not teach or suggest 50 wt% to 75 wt% of acrylic emulsion as claimed. Furthermore, Bernard does not teach or suggest 0.5 wt% to 2.5 wt% of melamine cyanurate, 4 wt% to 9 wt% of ammonium polyphosphate, and the total amount of non-halogenated flame retardant and halogenated flame retardant is less than 30 wt% based on the total weight of the PSA composition as claimed. 

Polozek discloses an adhesive composition for cementing of a surface layer of a floor covering with a carrier layer of the floor covering, intended for use in aviation 

Even if Polozek’s disclosure with respect to the amount of the ammonium polyphosphate of at least about 5% by weight can be combined with the disclosure of Parsons to render obvious the claimed amount of ammonium polyphosphate, it is submitted that Polozek does not teach or suggest 50 wt% to 75 wt% of acrylic emulsion.  Further, Polozek does not teach or suggest 0.5 wt% to 2.5 wt% of melamine cyanurate, and the total amount of non-halogenated flame retardant and halogenated flame retardant is less than 30 wt% based on the total weight of the PSA composition as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments

Applicant’s amendment submitted on March 4, 2021 in response to the Office action (OA) mailed on January 4, 2021 have been fully considered. 

Support for claim 1 amendment can be found in claims 2, 4, and paragraphs 0017 and 0019 of the specification.  Support for new claim 13 can be found in claim 1 as submitted in November 16, 2020 amendment and in paragraph 0071 of the specification. 

In view of examiner’s reasons for allowance, the 35 USC 103 rejection of claims  1-8 and 10-12 as being unpatentable over Parsons et al. (US 5,851,663) in view of Bernard (US 5,164,444) and Polozek (US 2003/0035963 A1) is withdrawn. 
   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
March 16, 2021